        Case 5:17-cv-01072-DAE Document 114 Filed 11/20/18 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

ALBERT SIDNEY JOHNSTON                     §     No. 5:17–CV–1072–DAE
CHAPTER 2050, United Daughters of          §
the Confederacy, ET AL.,                   §
                                           §
      Plaintiffs,                          §
                                           §
vs.                                        §
                                           §
RON NIRENBERG, in His Official             §
Capacity as the Mayor of the City of       §
San Antonio, ET AL.,                       §
                                           §
      Defendants.                          §

        ORDER APPOINTING PAM ROSSER AS A SPECIAL MASTER

             On August 28, 2018, this Court agreed to appoint a Special Master in

this case and ordered the parties to file a joint advisory indicating, if one could be

agreed upon, the name of the person(s) who should serve as the independent

Special Master, along with his or her contact information and credentials. (Dkt.

# 83 at 14–15.) In accordance with that order, the parties filed an advisory,

agreeing that Pam Rosser, a conservator employed by the Alamo Foundation,

possesses the necessary qualifications to serve as a Special Master regarding

conserving the contents in the Travis Park memorial. (Dkt. # 87 at 1.) The parties,

however, failed to include Ms. Rosser’s contact information (i.e., business address,

phone number, and email) and credentials (i.e., curriculum vitae). On November

                                           1
       Case 5:17-cv-01072-DAE Document 114 Filed 11/20/18 Page 2 of 3




19, 2018, the parties filed a Second Joint Advisory with the Court, including Ms.

Rosser’s business address, phone number, and curriculum vitae. (Dkt. # 113.) In

light of the foregoing, the Court orders that Ms. Rosser be APPOINTED AS A

SPECIAL MASTER in this case.

             As Special Master, Ms. Rosser shall (1) inspect the cornerstone and

time capsule therein; (2) determine the best method for removing the time capsule

from the cornerstone; and (3) submit her findings to the Court. Upon receipt of the

Special Master’s report, the Court will issue an order instructing the Special Master

to: (4) open the time capsule; and (5) report her findings to the Court. Unless the

Special Master states otherwise, both parties are permitted to witness the opening

of the time capsule. The Special Master, however, is authorized to place any

restrictions that she deems necessary to: (1) preserve the integrity of the time

capsule and contents therein; and (2) ensure the safety of all individuals.




                                          2
       Case 5:17-cv-01072-DAE Document 114 Filed 11/20/18 Page 3 of 3




                                  CONCLUSION

             The Court ORDERS that Ms. Rosser inspect the cornerstone and time

capsule, determine the best method for removing the time capsule from the

cornerstone, and submit her findings to the Court within forty-five (45) days, on or

by January 4, 2019.



             IT IS SO ORDERED.

             DATED: San Antonio, Texas, November 20, 2018.




                                              _____________________________________
                                              DDYLG$ODQ(]UD
                                              6HQLRUUQLWHG SWDWHV DLVWLFW JXGJH




                                         3
